 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                   .
                                                                                                                                        Page I oft   z. \
                                       UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                       v.                                       (FOr Offenses Committed On or After November I, 1987)



                          Alvaro Peon'Garcia                                    Case Number: 3:19-mj-21259

                                                                                L. Marcel Stewart
                                                                                Defendant's Attorney


 REGISTRATION NO. 83677298
 THE DEFENDANT:
  ISi pleaded guilty to count( s) 1 of Complaint
                                                               -------------------------
  0 was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                  Nature of Offense                                                              Count Number(s)
. 8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                    1

  D The defendant has been found not guilty on count(s)
                                                                           -------------------
  0 Count(s)                                                                     dismissed on the motion of the United States.
                    ---------~.



                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 D TIME SERVED                             -~,~-\s_.- _ _ _ days
  ISi   Assessment: $10 WAIVED ISi Fine: WAIVED
  ISi   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify th,e United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, March 14, 2019
                                                                              Date of Imposition of Sentence
                                                .   ·.·



 Received                                   )
               =ou~s~Mc------==ic.--1

                                                             MAR 14 2019
                                            SOU CLER!< US DISTRICT COURT
                                            BY THERN DISTRICT OF CALIFORNIA
 Clerk's Office Copyi..-:.___                                        DEPUTY                                                3:19-mj-21259
